Case 2:17-cr-00335-TS-DBP Document 958 Filed 02/08/21 PageID.3451 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                      MEMORANDUM DECISION AND
                       Plaintiff,                     ORDER DEYING WITHOUT PREJUDICE
                                                      REQUEST FOR DOCKET SHEET
v.

SILVIO McKENZIE-GAINZA,                               Case No. 2:17-CR-335 TS
                       Defendant.                     District Judge Ted Stewart



       This matter is before the Court on Defendant’s Request for Docket Sheet, Discoveries,

PSI, and Copy of any and all Motions Filed on Petitioner’s Behalf Till Date. 28 U.S.C. § 753(f)

provides that transcripts must be provided at the expense of the United States in certain

circumstances. “Under 28 U.S.C. § 753(f), an indigent defendant is entitled to have the

government pay the fees for a copy of his transcript . . . only if he demonstrates that his suit is

not frivolous and that the transcript is needed to decide the issue presented by the suit.” 1 The

Tenth Circuit has applied this standard to documents other than transcripts. 2 Defendant has

failed to make the required showing. Therefore, the Court must deny Defendant’s request. The




       1
         Sistrunk v. United States, 992 F.2d 258, 259 (10th Cir. 1993); see also 28 U.S.C. §
753(f) (“Fees for transcripts furnished in proceedings brought under section 2255 of this title to
persons permitted to sue or appeal in forma pauperis shall be paid by the United States out of
money appropriated for that purpose if the trial judge or a circuit judge certifies that the suit or
appeal is not frivolous and that the transcript is needed to decide the issue presented by the suit
or appeal”).
       2
        See Nortonsen v. Larimer Cty. Dist. Court, 178 F. App’x 783, 783 (10th Cir. 2006);
United States v. Lewis, 37 F.3d 1510 (10th Cir. 1994) (unpublished table decision).


                                                  1
Case 2:17-cr-00335-TS-DBP Document 958 Filed 02/08/21 PageID.3452 Page 2 of 2




Court will do so without prejudice to allow Defendant the opportunity to make the proper

showing.

       It is therefore

       ORDERED that Defendant’s Request for Docket Sheet, Discoveries, PSI, and Copy of

any and all Motions Filed on Petitioner’s Behalf Till Date (Docket No. 956) is DENIED

WITHOUT PREJUDICE.

       DATED this 8th day of February, 2021.

                                            BY THE COURT:



                                            Ted Stewart
                                            United States District Judge




                                               2
